               Case Pending No. 144 Document 1 Filed 10/18/20 Page 1 of 1


                        BEFORE THE UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ADA LITIGATIONS                          MDL DOCKET NUMBER: ______


DEFENDANT HOTELS AND STUFF INC. MOTION TO TRANSFER ACTIONS PURSUANT
 TO 28 USC 1407 FOR CENTRALIZATION OF THE ACTIONS FOR COORDINATED OR
                   CONSOLIDATED PRETRIAL PROCEEDINGS

       Defendant Hotels and Stuff Inc. respectfully moves the Judicial Panel on Multidistrict Litigation

(“JPML”) for an Order, pursuant to 28 U.S.C. § 1407 and the Rules of Procedure of the JPML,

transferring forty (40) nearly identical actions pending in federal district courts to the Western District

of Pennsylvania or another appropriate court for centralization of the actions for coordinated or

consolidated pretrial proceedings.

       For the reasons set forth in their Memorandum In Support of Their Motion to Transfer to the

Northern District of Georgia Pursuant to 28 U.S.C. § 1407 for Centralization of the Actions for

Coordinated or Consolidated Pretrial Proceedings, filed herewith, Defendant's Motion should be

granted and all of the “Related Actions” identified in the attached Schedule of Actions, as well as any

tag-along actions or other cases that may be filed asserting related or similar claims, should be

transferred to the Western District of Pennsylvania or any other Court for centralization of the actions

for coordinated or consolidated pretrial proceedings.

                                                              Respectfully submitted,

                                                              HOTELS AND STUFF INC.

                                                              By: /s/ J. Allen Roth, Esq.
                                                                  J. Allen Roth, Esquire
                                                                  757 Lloyd Avenue #B
                                                                  Latrobe, PA 15650
                                                                  (724) 537-0939

                                                                   ATTORNEY FOR MOVANT
